      Case 1:20-cv-04324-PGG-SDA Document 22 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Shi Ming Chen,                                                            9/29/2020

                                Plaintiff,
                                                             1:20-cv-04324 (PGG) (SDA)
                    -against-
                                                             ORDER
 Canteen 82, Inc. et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a telephone conference today, for which only Plaintiff appeared, it is hereby

Ordered that, no later than Tuesday, October 20, 2020, Plaintiff shall seek Certificates of Default

from the Clerk of Court with respect to those Defendants that have not appeared as of that date.

SO ORDERED.

DATED:         New York, New York
               September 29, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
